                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL RIVERA,                               :
    Plaintiff,                                :
                                              :
       v.                                     :      CIVIL ACTION NO. 20-CV-416
                                              :
CARMEN SCINICO, et al.,                       :
    Defendants.                               :

                                             ORDER

       AND NOW, this 19th day of March, 2020, upon consideration of Michael A. Rivera’s

Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account Statement

(ECF No. 3), and pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Michael A. Rivera, #318833, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of Howard R. Young Correctional Institution or other appropriate official to assess an

initial filing fee of 20% of the greater of (a) the average monthly deposits to Rivera’s inmate

account; or (b) the average monthly balance in Rivera’s inmate account for the six-month period

immediately preceding the filing of this case. The Warden or other appropriate official shall

calculate, collect, and forward the initial payment assessed pursuant to this Order to the Court

with a reference to the docket number for this case. In each succeeding month when the amount

in Rivera’s inmate trust fund account exceeds $10.00, the Warden or other appropriate official

shall forward payments to the Clerk of Court equaling 20% of the preceding month’s income

credited to Rivera’s inmate account until the fees are paid. Each payment shall refer to the

docket number for this case.
           3.       The Clerk of Court is directed to SEND a copy of this Order to the Warden of

Howard R. Young Correctional Institution.

           4.       The Complaint is DEEMED filed.

           5.       Rivera’s Complaint is DISMISSED WITH PREJUDICE IN PART1 AND

DISMISSED WITHOUT PREJUDICE IN PART2 for failure to state a claim, pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii), for the reasons stated in the Court’s Memorandum.

           6.       Plaintiff is shall file an amended complaint by APRIL 20, 2020.



                                                        BY THE COURT:


                                                            s/Eduardo C. Robreno
                                                        EDUARDO C. ROBRENO, J.




1
    The official capacity claims and slander claims are dismissed with prejudice.
2
    The false arrest claim and the conspiracy claim are dismissed without prejudice
